
	

113 S3007 IS: Ensuring Enhanced Access to Primary Care Act
U.S. Senate
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 3007
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2014
			Ms. Klobuchar (for herself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XIX of the Social Security Act to extend the application of the Medicare payment
			 rate floor to primary care services furnished under Medicaid and to apply
			 the rate floor to additional providers of primary care services.
	
	
		1.Short title
			This Act may be cited as the
		  Ensuring Enhanced Access to Primary Care Act.2.Extension of  application of Medicare payment rate floor to primary care services furnished
			 under Medicaid and application to additional providers(a)In generalSection 1902(a)(13)(C) of the Social Security Act (42 U.S.C. 1396a(a)(13)(C)) is amended—(1)by striking in 2013 and 2014 and inserting on or after January 1, 2013, and before January 1, 2017,; and(2)by inserting neurology, psychiatry, obstetrics and gynecology, after general internal medicine,.(b)Conforming amendmentSection 1905(dd) of the Social Security Act (42 U.S.C. 1396d(dd)) is amended by striking January 1, 2015 and inserting January 1, 2017.(c)Effective dateThe amendments made by this section shall apply to items and services furnished on
			 or after the first day of the first calendar quarter that begins after the
			 date of the enactment of this Act.
			
